Fourth Court of Appeals
                                            San Antonio, Texas
                                                  October 23, 2019

                                                No. 04-18-00539-CV

                     EX PARTE ROBERTO PASQUALE-GUALTIERI PETITTO


                         From the 216th Judicial District Court, Kerr County, Texas
                                         Trial Court No. 17655A
                              Honorable N. Keith Williams, Judge Presiding


                                                   ORDER
Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice1

       The en banc court has considered Appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.


                                                                 _________________________________
                                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.


                                                                 ___________________________________
                                                                 Luz Estrada,
                                                                 Chief Deputy Clerk




1
    Dissents to the denial of the motion for en banc reconsideration without requesting a response.